Appeal from a decision of the Workers’ Compensation Board, filed August 13, 1980. This matter was previously before this court and the pertinent facts are amply set forth in that memorandum decision (Matter of Burdett v Burdett, Wilbur & Burdett, 71 AD2d 751). On remittal, the board found that while claimant has a marked permanent disability that was attributable, at least in part, to his accident on January 11,1959, he was not entitled to an award pursuant to section 10 (subd 1, par [g], cl 4) of the Volunteer Firemen’s Benefit Law since his loss of earning capacity was less than 25%. The sole issue before us on this appeal is whether there is substantial evidence to support the board’s determination on this issue. Initially, we note that the board may modify its decision so as to reach a different result based on the same record (Matter of Burch v General Elec. Co., 36 AD2d 868). Considering the record in its entirety, we are of the opinion that there is substantial evidence to sustain the board’s determination and, therefore, affirm. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.